UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended Filed by the Registrant [x] Filed by a party other than the Registrant [ ] Check the appropriate box: [ ]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement [ ]Definitive Additional Materials [ ]Soliciting Material under § 240.14a-12 FIRST COMMUNITY BANCSHARES, INC. (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x]No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1.Title of each class of securities to which transaction applies: 2.Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The filing fee was determined based on 4.Proposed maximum aggregate value of transaction: 5.Total fee paid: [ ]Fee paid previously with preliminary materials. [ ]Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1.Amount Previously Paid: 2.Form, Schedule or Registration Statement No.: 3.Filing Party: 4. Date Filed: Notice of 2015 Annual Meeting of Stockholders April 28, 2015 at 2:00 p.m. Eastern Daylight Time Corporate Center 29 College Drive Bluefield, Virginia 24605 March 17, 2015 To First Community Bancshares, Inc. Stockholders: First Community Bancshares, Inc.’s Annual Meeting of Stockholders will be held at the Corporate Center, located at 29 College Drive, Bluefield, Virginia 24605, at 2:00 p.m. Eastern Daylight Time on Tuesday, April 28, 2015. Following a report of the Corporation’s banking and related business operations, stockholders will: • Vote on the election of three (3) directors to serve as members of the Board of Directors, Class of 2018; • Vote on ratification of the selection of the independent registered public accounting firm for 2015; and • Transact other business that may properly come before the meeting. Stockholders of record at the close of business on March 3, 2015, will be entitled to vote at the Annual Meeting and any adjournments. /s/Robert L. Buzzo Robert L. Buzzo Secretary IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON APRIL 28, 2015. The proxy materials for this Annual Meeting of Stockholders of First Community Bancshares, Inc., consisting of the proxy statement, annual report, and proxy card are available over the Internet at http: // www.fcbinc.com. If you want to receive a paper or e-mail copy of these documents, or similar documents for future stockholder meetings, you must request the copy. There is NO charge for requesting a copy. In order to facilitate timely delivery, your request should be received no later than April 14, 2015. Please choose one of the following methods to make your request: 1. By Internet at www.proxyvote.com ; 2. By telephone: (800) 579-1639; or 3. By e-mail: sendmaterial@proxyvote.com. All persons attending the 2015 Annual Meeting must present photo identification. Please follow the advance registration instructions on the last page of this proxy statement. WHETHER OR NOT YOU ATTEND THE ANNUAL MEETING, YOUR VOTE IS IMPORTANT TO FIRST COMMUNITY BANCSHARES, INC. YOU MAY VOTE BY THE FOLLOWING METHODS: 1. By telephone: (800) 690-6903 until 11:59 p.m. Eastern Daylight Time on April 27, 2015; or 2. On the Internet at http://www.proxyvote.com until 11:59 p.m. E astern Daylight Time on April 27 , 2015; or 3. Complete, sign and return the enclosed proxy card as promptly as possible whether or not you plan to attend the Annual Meeting. An addressed return envelope is enclosed for your convenience. FIRST COMMUNITY BANCSHARES, INC. ENCOURAGES STOCKHOLDERS TO SUBMIT THEIR PROXIES IN ADVANCE OF THE ANNUAL MEETING. YOU MAY REVOKE YOUR PROXY AT ANY TIME PRIOR TO THE TIME IT IS VOTED. First Community Bancshares, Inc. 29 College Drive P. O. Box 989 Bluefield, Virginia 24605-0989 March 17, 2015 Dear Stockholder, You are invited to attend the 2015 Annual Meeting of Stockholders of First Community Bancshares, Inc. (the “Corporation”) to be held on Tuesday, April 28, 2015, at 2:00 p.m. Eastern Daylight Time at the Corporate Center located at 29 College Drive, Bluefield, Virginia. The Annual Meeting will begin with a report of the Corporation’s operations. This report will be followed by discussion and voting on the matters set forth in the accompanying notice of Annual Meeting and proxy statement and discussion of other business matters properly brought before the meeting. If you plan to attend the meeting, please follow the registration instructions on the last page of this proxy statement. All persons attending the 2015 Annual Meeting of Stockholders must present photo identification. Whether or not you plan to attend, please ensure that your shares are represented at the meeting by promptly voting and submitting your proxy by telephone, on the Internet, or by completing, signing, dating and returning your proxy card in the enclosed envelope. Very truly yours, /s/ William P. Stafford, II William P. Stafford, II Chairman of the Board Table of Contents Page PROXY STATEMENT 1 PROPOSAL 1: ELECTION OF DIRECTORS 3 NOMINEES FOR THE CLASS OF 2018 4 CONTINUING INCUMBENT DIRECTORS 5 NON-DIRECTOR EXECUTIVE OFFICERS 8 CORPORATE GOVERNANCE 10 Independence of Directors 10 The Board of Directors and Board Meetings 11 Board Committees 11 COMPENSATION DISCUSSION AND ANALYSIS 14 The Corporation’s Compensation Philosophy 14 Summary of Awards in 2014 14 Considerations Used to Determine Compensation 14 Compensation Elements Used to Achieve the Corporation’s Goals 16 Considerations Used in Setting Base Salary for 2014 and Awarding Discretionary Cash Bonuses for 2013 Performance 17 Determination Not to Award Any Discretionary Cash Bonuses or Equity Compensation in 2014 18 Compensation and Retirement Committee Report 18 2014 Summary Compensation Table 19 2014 All Other Compensation 20 2014 Other Benefits 21 Outstanding Equity Awards at December 31, 2014 21 2014 Option Exercises and Stock Vested 22 2014 Pension Benefits 22 2014 Non-Qualified Deferred Compensation 23 Potential Payments Upon Termination 23 Payments Made Upon Retirement 24 Payments Made Upon Death or Disability 24 Payments Made Upon a Change of Control 24 Potential Incremental Payments Table 25 DIRECTOR COMPENSATION 26 2014 Non-Management Directors’ Compensation 26 Director Compensation Table 27 OWNERSHIP AND RELATED PERSON TRANSACTIONS 28 Information on Stock Ownership 28 Related Person Transactions 29 Section 16(a) Beneficial Ownership Reporting Compliance 29 REPORT OF THE AUDIT COMMITTEE 30 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 31 PROPOSAL 2: RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 32 ADDITIONAL INFORMATION 33 Stockholder Proposals for Inclusion in Next Year’s Proxy Statement 33 Other Stockholder Proposals and Stockholder Nominations for Directors For Presentation a Next Year’s Annual Meeting 33 Solicitation of Proxies 33 Stockholder Requests for Copies of 2014 Annual Report and Proxy Materials 33 Delivery of Documents to Stockholders Sharing Same Address (Householding) 33 Electronic Access to Proxy Statement and Annual Report 34 Information about Advance Registration for Attending the Meeting 34 Voting in Person at the Meeting 34 PROX Y STATEMENT First Community Bancshares, Inc. 29 College Drive P. O. Box 989 Bluefield, Virginia 24605 The Board of Directors of First Community Bancshares, Inc. (the “Corporation”) solicits the enclosed proxy for use at the Annual Meeting of Stockholders of the Corporation (the “Annual Meeting”), which will be held on Tuesday, April 28, 2015, at 2:00 p.m. Eastern Daylight Time at the Corporate Center, 29 College Drive, Bluefield, Virginia , and at any adjournment thereof. The expenses of the solicitation of the proxies for the Annual Meeting, including the cost of preparing, assembling and mailing the notice, proxy statement, proxy card, and return envelopes; the handling and tabulation of proxies received; and charges of brokerage houses and other institutions, nominees or fiduciaries for forwarding such documents to beneficial owners, will be paid by the Corporation. In addition to the mailing of the proxy materials, solicitation may be made in person, by telephone or by other means by officers, directors or regular employees of the Corporation. This proxy statement and the proxies solicited hereby are being first sent or delivered to stockholders of the Corporation on or about March 17, 2015. Voting Shares of common stock (par value $1.00 per share) (“Common Stock”) represented by proxies in the accompanying form, which are properly executed and returned to the Corporation, will be voted at the Annual Meeting in accordance with the stockholder’s instructions contained therein. In the absence of contrary instructions, shares represented by such proxies will be voted FOR the election of the three (3) directors nominated by the Board of Directors and named in this proxy statement and FOR ratification of Dixon Hughes Goodman LLP as the Corporation’s independent registered public accounting firm. Any stockholder may revoke his or her proxy at any time before it is voted. A proxy may be revoked at any time prior to its exercise by the filing of written notice of revocation with the Secretary of the Corporation, by delivering to the Corporation a duly executed proxy bearing a later date, or by attending the Annual Meeting and voting in person. If your shares of Common Stock are held for you in a brokerage, bank or other institutional account, you must obtain a proxy from that institution, bring it with you to the Annual Meeting and submit it with your ballot in order to be able to vote your shares at the Annual Meeting. The Board of Directors has fixed March 3, 2015 , as the record date for stockholders entitled to notice of the Annual Meeting. Shares of Common Stock outstanding on the record date are entitled to be voted at the Annual Meeting, and the holders of record on the record date will have one vote for each share so held in the matters to be voted upon by the stockholders. Treasury shares are not voted. As of the close of business on March 3, 2015, the outstanding shares of the Corporation consisted of 18,626,256 shares of Common Stock and 9,692 shares of Class A Preferred Stock. Shares of the Corporation’s Class A Preferred Stock are not entitled to be voted on the matters presented at the Annual Meeting. The presence in person or by proxy of a majority of the shares of the Common Stock entitled to vote is necessary to constitute a quorum at the Annual Meeting. Abstentions and broker non-votes are counted as present and entitled to vote for purposes of determining a quorum. A broker non-vote occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power for that particular item and has not received instructions from the beneficial owner. Directors are elected by a plurality of the votes cast at a stockholders’ meeting with a quorum present. The three (3) persons who receive the greatest number of votes of the holders of Common Stock represented in person or by proxy at the Annual Meeting will be elected directors of the Corporation. The ratification of the independent registered public accounting firm requires that the number of votes cast in favor of the proposal exceed the number of votes cast against. Abstentions and broker non-votes will have no effect on any of the proposals set forth in this proxy statement. 1 If the shares you own are held in “street name,” that is through a brokerage firm, bank, or other nominee, you may vote your shares by following the instructions provided by the nominee. As the record holder of your shares, your nominee is required to vote your shares according to your instructions. In order to vote your shares, you will need to follow the directions provided to you by your nominee, many of which offer the option of voting online or by telephone. Under the current rules of the New York Stock Exchange, or NYSE, and the NASDAQ Stock Market LLC or NASDAQ, if you do not give instructions to your nominee, it will only be able to vote your shares for the ratification of the independent registered public accounting firm and it will not be able to vote your shares for the election of directors. 2 PROPOSAL 1: ELECTION OF DIRECTORS The Board of Directors is comprised of seven (7) directors, including six (6) non-management directors, currently divided into three (3) classes with staggered terms: the class of 2015, consisting of three (3) directors; the class of 2016, consisting of two (2) directors; and the class of 2017, consisting of three (3) directors. The three (3) directors from the class of 2015 are all nominated for re-election at the 2015 Annual Meeting. The three (3) directors elected will become the class of 2018, and will serve until the 2018 Annual Meeting. In the event any nominee is unable or declines to serve as a director at the time of the Annual Meeting, the proxies will be voted for an alternate nominee designated by the present Board of Directors to fill the vacancy. In the event that more than three (3) persons are nominated for election as directors, the proxy holders intend to vote all proxies received by them for the nominees listed below, or for any alternates nominated by the Board . All nominees named herein have consented to be named and to serve as directors if elected. No director or executive officer of the Corporation is related to any other director or executive officer of the Corporation by blood, marriage or adoption, except for Mr. Stafford who is the father of Mr. Stafford, II. A table of each director and nominee, including his or her age; the applicable director class, which is based upon the year in which his or her term of service expires; and title, is set forth below. A biography describing each director’s and nominee’s qualifications and business background is set forth below the table. The Corporation does not know of any reason why any nominee would be unable to serve as a director. Members of the Corporation’s Board of Directors are expected to have the appropriate skills and characteristics necessary to function in the Corporation’s current operating environment and contribute to its future direction and strategies. These include legal, financial, management and other relevant skills. In addition, the Corporation looks to achieve a diversified Board, including members with varying experience, age, perspective, residence and background. Name and Title Age Director of Corporation Since Class of Directors W. C. Blankenship, Jr., Director Nominee 64 Samuel L. Elmore, Director 68 Franklin P. Hall, Director 76 Richard S. Johnson, Director 65 I. Norris Kantor, Director Nominee 85 William P. Stafford, Director 81 William P. Stafford, II, CEO and Director Nominee 51 3 NOMINEES FOR THE CLASS OF 2018 W. C. Blankenship, Jr., Former State Farm Insurance Agent, Tazewell, Virginia. Mr. Blankenship received his Bachelor of Science degree in 1972 from Appalachian State University and served as a successful insurance agent for State Farm from 1976 until 2013. Mr. Blankenship joined First Community Bank in July 1996 following its acquisition of Citizens Bank of Tazewell, Inc. He was appointed to the Citizens Bank Board of Directors during its formation in 1981 and was instrumental in establishing that bank, eventually serving as Chairman of the Board from 1984 through its acquisition by First Community Bank. Mr. Blankenship’s relevant experience qualifying him for service as a director includes: more than thirty-six (36) years of expertise and knowledge in insurance products and services and more than thirty-one (31) years of bank board service. I. Norris Kantor, Of Counsel, Katz, Kantor, Stonestreet & Buckner, PLLC, Princeton and Bluefield, West Virginia. Mr. Kantor received a Bachelor of Arts degree in 1953 from the Virginia Military Institute and received a Juris Doctor degree in 1956 from the College of Law at West Virginia University. Mr. Kantor has practiced law for more than fifty (50) years and is currently Of Counsel with the law firm of Katz, Kantor, Stonestreet & Buckner, PLLC. He served as a Judge Advocate USAF from 1956 to 1958. Mr. Kantor is a director of Mercer Realty Inc., a real estate management company, and Gomolco, Inc., a real estate holding company. Mr.
